                             Case 6:20-cv-01210 Document 3 Filed 12/31/20 Page 1 of 2
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                  for the Western District of Texas                           on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      6:20-cv-01210                        12/31/2020                                     for the Western District of Texas
PLAINTIFF                                                                    DEFENDANT
 Ocean Semiconductor LLC                                                       MediaTek Inc. and MediaTek USA Inc.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See attachment                                                       See attachment

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
          Case 6:20-cv-01210 Document 3 Filed 12/31/20 Page 2 of 2




Patent or Trademark   Date of Patent or       Holder of Patent or Trademark
No.                   Trademark

US 6,660,651 B1       December 9, 2003        Advanced Micro Devices, Inc.

US 6,907,305 B2       June 14, 2005           Advanced Micro Devices, Inc.

US 6,725,402 B1       April 20, 2004          Advanced Micro Devices, Inc.

US 6,968,248 B1       November 22, 2005       Advanced Micro Devices, Inc.

US 7,080,330 B1       July 18, 2006           Advanced Micro Devices, Inc.

US 6,836,691 B1       December 28, 2004       Advanced Micro Devices, Inc.

US 8,676,538 B2       March 18, 2004          Advanced Micro Devices, Inc.
